DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-9) in the reply filed on 2/16/2021 is acknowledged.
Claims 10-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 8528875) in view of Gallo (US 20170284683). 
Regarding claim 1,
Wilson teaches a curb assembly for a heating, ventilation, and/or air conditioning (HVAC) system 10, comprising: a frame 16 configured to couple to a curb of a structure (e.g. wherein the fame 16 is capable of being coupled to a curb of a structure, see col 3, lines 15-17, col 7, lines 50-52); a pedestal system 14 configured to couple to a housing (not labeled) of the HVAC system (see col 3, lines 15-16) and to the frame 16 (see col 5, lines 66-67), such that the pedestal system 14 extends from the housing to the frame 16 (see Fig 1), wherein the pedestal system is configured to enclose a space (not labeled) formed between the frame 16 and the housing (see Fig. 2); and a duct connector 18 configured to be disposed within the space and to fluidly couple an air flow passage of the housing with ductwork of the structure (see col 3, lines 23-28).
Wilson does not teach that the duct connector 18 is an adjustable duct connector.
Gallo, directed to a HVAC systems, teaches a duct connector 26 that is adjustable (e.g. connector 26 is a telescoping duct, see pars. 40-41) in order to regulate the size of the duct connector 26 as needed by the particular dimensions of an air conditioning unit 20 (see pars. 40-41).  
 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Wilson by Gallo with the motivation of regulating the size of the duct connector as needed by the particular dimensions of the curb assembly.  
Regarding claim 2,
Wilson teaches wherein the pedestal system 14 includes a plurality of support beams and a plurality of panels, wherein the plurality of panels is configured to enclose the space formed between the curb and the housing, and wherein the plurality of support beams is configured to support a weight of the housing (see annotated Fig. 1).

    PNG
    media_image1.png
    967
    736
    media_image1.png
    Greyscale

Regarding claim 3
Wilson teaches wherein the adjustable duct connector includes a flange surrounding a perimeter of an end of the adjustable duct connector (see col 3, lines 30-32), wherein the flange is configured to sealingly engage with the air flow passage of the housing (see col 3, lines 23-27).
Regarding claim 4,
Wilson teaches wherein the flange has an L- shaped seat (not labeled, see Fig. 2, col 3, lines 23-27) configured to receive a correspondingly shaped mount of the air flow passage (e.g. wherein the flange is capable of receiving a correspondingly shaped mount of an air flow passage).
Regarding claims 5-6,
Wilson as modified above teaches wherein the adjustable duct connector includes a retractable enclosure, wherein the retractable enclosure includes telescoping panels, a bellows, or both (see Gallo pars. 40-41). 
Regarding claim 7,
Wilson teaches wherein the housing is a rooftop unit housing (see col 3, lines 15-17). 
Regarding claim 8,
Wilson teaches wherein the pedestal system 14 is configured to adjustably couple to a mounting frame (not labeled, see Fig. 1) of the housing (e.g. at least as the system 14 is formed of telescoping panels, see col 3, lines 54-58), and the housing is configured to transition between an extended configuration (e.g. a configuration wherein the unit 10 is mounted on pedestal system 14, see col 3, lines 15-17) in which the pedestal system extends away from the mounting frame of the housing and a compact configuration (e.g. a configuration wherein the unit 10 is mounted to frame 16, see col 3, lines 18-19) in which the pedestal system does not extend away from the mounting frame of the housing, and wherein the pedestal system is configured to couple to the frame in the extended configuration of the housing (see col 3, lines 15-17).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Wilson dos not teach wherein the pedestal system is configured to extend along a base surface of the housing in the compact configuration of the housing (e.g. as in the compact configuration the housing is connected directly to frame 16). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522.  The examiner can normally be reached on M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Steve S TANENBAUM/Examiner, Art Unit 3763